Citation Nr: 1339185	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  05-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating greater than 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1991.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  Jurisdiction over the case was subsequently transferred to the RO in Fargo, North Dakota. 

When this case was before the Board in April 2008, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his gout in June 2011.  In addition, no records pertaining to treatment of the Veteran for gout since 2011 have been obtained.  The Veteran's representative has alleged that the disability has increased in severity since the 2011 examination and has requested that the claim be remanded to afford the Veteran a current VA examination and to obtain more recent, pertinent treatment records.

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the issue on appeal, to include any more recent records from the medical department of the James River Correctional Center.  

2.  Then, make arrangements to afford the Veteran a VA examination to determine the current nature and severity of the Veteran's gout.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must be provided.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should  readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

